UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
CESAR POWERS,                                                    :
                                                                 :   Case No. 1:18-cv-528
                      Petitioner,                                :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 7]
WARDEN LASHANN EPPINGER,                                         :
                                                                 :
                      Respondent.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this case, Cesar Powers again petitions the Court for a writ of habeas corpus under

28 U.S.C. § 2254. Because Petitioner did not obtain the required circuit approval to file a

second habeas petition, the Court TRANSFERS the case to the Sixth Circuit.1

          In November 2004, an Ohio jury convicted Petitioner Powers of two counts of

felonious sexual penetration with force.2 The trial court sentenced Petitioner to mandatory

life imprisonment.3 The Ohio Court of Appeals affirmed Petitioner’s convictions and the

Ohio Supreme Court declined review.4

          In February 2008, Powers filed a habeas petition with this Court.5 He claimed that:

(i) there was insufficient evidence to support his convictions, (ii) his convictions violated

the double jeopardy clause, and (iii) the statute used to sentence him had been repealed.6




          1
           In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (holding that, when a petitioner files a habeas petition in the district
court without circuit approval, the district court should transfer the petition to the Sixth Circuit).
         2
           State v. Powers, No. 86381, 2006 WL 1044607, at *2 (Ohio Ct. App. April 20, 2006).
          3
            Id.
          4
           Id. at *5; State v. Powers, 854 N.E.2d 1092 (Ohio 2006) (unpublished table decision).
          5
            Powers v. Bobby, No. 1:08-cv-505, 2008 WL 4823134, at *1 (N.D. Ohio Nov. 3, 2008).
          6
            Id. at *3.
Case No. 1:18-cv-528
Gwin, J.

The Court denied Powers’ petition.7 The Sixth Circuit affirmed.8

       Nearly ten years later, Petitioner Powers brings yet another habeas petition seeking

release from the same sentence.9 This time, he claims that: (i) his conviction is void

because no criminal complaint was filed in his case, (ii) the trial court lacked jurisdiction

over his case, and (iii) he received ineffective assistance of counsel.10

       Respondent moves the Court to either dismiss the case or transfer it to the Sixth

Circuit.11 Magistrate Judge Greenberg recommends that the Court grant Respondent’s

motion and transfer the case to the Sixth Circuit.12 Petitioner failed to object.

       Petitioner Powers may not file a “successive” habeas petition unless he first obtains

authorization from the Sixth Circuit.13 A petition is considered successive if, inter alia, it

raises claims that “could have been raised in the first petition, but [were] not so raised,

either due to deliberate abandonment or inexcusable neglect.”14

       None of Petitioner’s claims rest on newly discovered legal rights or evidence.

Rather, it appears that Petitioner Powers could have asserted his current claims in his first

habeas petition. Thus, this is a successive petition requiring Sixth Circuit authorization

before the Court may consider it.




       7
           Id. at *8.
       8
           Powers v. Bobby, No. 08-4702 (6th Cir. Oct. 5, 2009) (unpublished opinion).
       9
         Doc. 1.
       10
          Doc. 5 at 6, 7, 10.
       11
          Doc. 7. Petitioner opposes. Doc. 8.
       12
          Doc. 9.
       13
          28 U.S.C. § 2244(b)(3)(A).
       14
          See, e.g., In re Bowen, 436 F.3d 699, 704 (6th Cir. 2006).
                                                          -2-
Case No. 1:18-cv-528
Gwin, J.

       For the foregoing reasons, the Court ADOPTS Magistrate Judge Greenberg’s Report

and Recommendation and GRANTS Respondent’s motion to transfer.

       IT IS SO ORDERED.


Dated: December 11, 2018                        s/     James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                          -3-
